Name: Commission Regulation (EEC) No 2/80 of 2 January 1980 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 1 . 80 No L 1 /3Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2/80 of 2 January 1980 fixing the premiums to be added to the import levies on cereals, flour and malt force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The premiums referred to in Article 15 of Regulation (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 January 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 1 5 (6) thereof, Whereas the premiums to be added to the levies on cereals and malt were fixed by Regulation (EEC) No 1 659/79 (3) and subsequent amending Regulations ; Whereas on the basis of today's cif prices and cif forward delivery prices, the premiums at present in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 January 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188, 26 . 7 . 1979, p. 1 . (J) OJ No L 193, 1 . 8 . 1979, p . 7. No L 1 /4 Official Journal of the European Communities 3 . 1 . 80 ANNEX to the Commission Regulation of 2 January 1980 fixing die premiums to be added to the import levies on cereals , flour and malt A. Cereals and flour (ECU/tonne) CCT heading No Description Current 1 1st period 2 2nd period 3 3rd period 4 10.01 A Common wheat, and meslin 0 0 0 0 10.01 B Durum wheat 0 0 0 0 10.02 Rye 0 0 0 0 10.03 Barley 0 0 0 0 10.04 Oats 0 0 0 0 10.05 B Maize, other than hybrid maize for sowing 0 0 0 0 10.07 A Buckwheat 0 0 0 0 10.07 B Millet 0 0 0 0 10.07 C Grain sorghum 0 0 0 0 10.07 D Other cereals 0 0 0 0 11.01 A Wheat or meslin flour 0 0 0 0 B. Malt (ECU/tonne) CCT heading No Description Current 1 1st period 2 2nd period 3 3rd period A 4th period 5 11.07 A I (a) Unroasted malt, obtained from wheat, in the form of flour 0 0 0 0 0 11.07 A I (b ) Unroasted malt, obtained from wheat, other II \II \ than in the form of flour 0 0 0 0 0 11.07 A II (a) Unroasted malt, other than that obtained I from wheat, in the form of flour 0 0 0 0 0 11.07 A II ( b) Unroasted malt, other than that obtained Il I from wheat, other than in the form of flour 0 0 0 0 0 11.07 B Roasted malt 0 0 0 0 0